Exhibit 10.37

 

LOGO [g879423ex10_37pg001a.jpg]

Restricted Stock Award Agreement

 

 

[Participant Name]

It is my pleasure to inform you that you are hereby granted a Restricted Stock
Award subject to the terms and conditions of this Award and the terms of the
Fifth Third Bancorp 2014 Incentive Compensation Plan (the “Plan”), approved by
shareholders in 2014:

 

Date of Restricted Stock Award [Grant Date] Total Number of Restricted Shares
Granted [Number of Shares Granted]

 

 

This restricted stock award will vest in three equal annual installments on the
first, second, and third anniversaries of the grant date (Anniversary Date), so
long as the adjusted return on tangible common equity (“ROTCE”) for Fifth Third
Bancorp as determined by the Human Capital and Compensation Committee for the
fiscal year ended immediately prior to such Anniversary Date meets or exceeds
2%. If the ROTCE for the fiscal year ended immediately prior to an Anniversary
Date is less than 2%, then the annual installment of the award that otherwise
was supposed to vest on that Anniversary Date, as well as any other unvested
installments, may be forfeited at the discretion of the Board of Directors. In
addition, if the ROTCE threshold is met, but your annual risk performance
evaluation rating is a one, the Committee has the discretion on an individual
basis to forfeit up to 100% of your unvested award.

In order for the grant to continue to vest upon Retirement, you must be at least
60 years of age and have completed 10 or more years of service with the Company,
and also meet the Retirement terms and conditions as defined in the Plan, at the
time of your retirement.

Any bonus, commission, compensation, or awards granted to you under the Fifth
Third Bancorp 2014 Incentive Compensation Plan is subject to recovery, or
“clawback” by the Company in such amount and with respect to such time period as
the Committee shall determine to be required by Company policy, applicable law,
rules, or regulations if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria, or as otherwise required by law. In addition, all executive
compensation plans are automatically amended as necessary to comply with the
requirements and/or limitations under any other laws, rules, regulations, or
regulatory agreements up to and including a revocation of this award.

If you accept the terms of this Award, you will be deemed to have consented to
all of the terms and conditions of this Award and of the Plan, except as
modified hereby, including the terms of the Confidential Information and
Non-Solicitation Agreement located on the following pages. In the event of any
conflict between the terms of this Notice and the Plan, the terms of this Award
shall control.

This Award will expire by its own terms unless accepted within 60 days.

 

 



 

For Fifth Third Bancorp: LOGO [g879423ex10_37pg001b.jpg]

        [Grant Date]

 

Kevin T. Kabat Vice Chairman & CEO

[Acceptance Date]

 

2014 Plan Category 1 RSA



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION AND NON-SOLICITATION AGREEMENT

This Confidential Information and Non-Solicitation Agreement (“Agreement”) is
made by and between Fifth Third Bancorp (which includes its subsidiaries and/or
affiliated entities, hereinafter collectively referred to as “the Company”) and
the undersigned Employee.

RECITALS

A.                 The Company is a diversified financial services company that
operates four main businesses - Commercial Banking, Branch Banking, Consumer
Lending, and Investment Advisors.

B.                 The Company has informed Employee that the execution of this
Agreement, being in the best interests of the Company, is a condition of
employment of the Employee or, in the case of an existing employee, to the
continued employment of the Employee by the Company.

NOW, THEREFORE, in consideration of the Recitals and the mutual covenants
contained herein, it is mutually agreed as follows:

AGREEMENT

 

SECTION 1. COVENANT NOT TO USE CONFIDENTIAL INFORMATION

A.                  As a necessary function of Employee’s employment with the
Company, Employee will have access to, use, receive, and otherwise acquire
various kinds of customer, business, and technical information relating to the
Company’s business that is of a confidential nature to the Company, whether or
not such information is specifically labeled as “confidential. Employee agrees
that such confidential information includes, for example, the following:

Current, prospective and former customer names and information, including but
not limited to contact, financial and account information; product information;
compensation plans and arrangements, including incentive compensation plans;
performance specifications; pricing, profit margin, and other financial
information; product specifications; vendor information; Company training,
reference and/or educational materials; Company forecasts/plans/pipelines;
objectives and strategies; quality control and/or compliance standards; business
referrals, suppliers, and customer lists; unpublished works of any nature
whether or not copyrightable; business plans; Company research and/or
development materials relating to the Company’s business; information contained
in pending patent applications; inventions, technical improvements, and ideas;
and all other information and knowledge in whatever form used or useful in
management, marketing, purchasing, finance, or operations of the Company’s
business and any compilation of such information and all other similar
information used by the Company that is not available to those outside of the
Company (hereinafter collectively referred to as “Confidential Information”)

B.                  Employee also understands that he or she will occupy a
position of confidence and trust with respect to the Company’s Confidential
Information during his or her employment. Employee acknowledges and agrees that
such Confidential Information is not generally known outside of the Company,
that the Company has taken measures to guard the secrecy of its Confidential
Information, that such information is extremely valuable and an essential asset
of the Company’s business, and that such information, if disclosed without
authorization to a third party or used by Employee for purposes other than
conducting the Company business would cause irreparable harm to the Company
and/or its customers.

C.                  Employee further agrees that, during Employee’s employment
with the Company and following his or her termination for whatever reason,
Employee will not disclose or use, directly or indirectly, or authorize or
permit anyone under his or her direction to disclose to anyone, any Confidential
Information of the Company that he or she obtains during the course of his or
her employment relating to or otherwise concerning the business of the Company,
whether or not acquired, originated, or developed in whole or in part by
Employee.

D.                  The obligations set forth herein shall not apply to any
trade secrets or Confidential Information that has become generally known to
competitors of the Company through no act or omission of Employee, nor shall the
obligations set forth herein apply to disclosures made pursuant to the
Sarbanes-Oxley Act of 2002. However, Employee agrees that after termination of
employment he or she will not compile pieces of information from several sources
and assemble them together in any manner in an attempt to circumvent a violation
of his or her confidentiality obligations to the Company or attempt to
demonstrate thereby that any of the Confidential Information is in the public
domain.

 

SECTION II. COVENANT PROHIBITING COMPETITION AND SOLICITATION OF CUSTOMERS

Confidential Information of the Company gained by Employee during employment is
developed by the Company through substantial expenditures of time, effort, and
financial resources, and constitutes valuable and unique property of the
Company. Employee acknowledges, understands, and agrees that the foregoing makes
it necessary for the protection of the Company’s business that Employee does not
divert business of the Company’s customers from the Company and that he or she
maintain the confidentiality and integrity of Confidential Information.
Therefore, Employee agrees that during his or her employment and for a period of
one (1) year thereafter he or she will not:

(a) Enter into an ownership, consulting or employment arrangement with, or
render services for, any individual or entity rendering services or handling
products competitive with the Company in any geographic region or territory in
which I worked or for which I had responsibility during the twenty-four
(24) month period preceding my departure from the Company;

(b) Directly or indirectly solicit, divert, entice or take away any customers,
business or prospective business with whom he or she had contact, involvement or
responsibility during his or her employment with the Company, or attempt to do
so for the sale of any product or service that competes with a product or
service offered by the Company;

(c) Directly or indirectly solicit, divert, entice or take away any potential
customer identified, selected or targeted by the Company with whom he or she had
contact, involvement or responsibility during his or her employment with the
Company, or attempt to do so for the sale of any product or service that
competes with a product or service offered by the Company; or

(c) Accept or provide assistance in the accepting of (including, but not limited
to, providing any service, information or assistance or other facilitation or
other involvement) business or orders from customers or any potential customers
of the Company with whom he or she has had contact, involvement, or
responsibility on behalf of any third party or otherwise for his or her own
benefit.

 

2014 Plan Category 1 RSA



--------------------------------------------------------------------------------

Nothing contained in this Section shall preclude Employee from accepting
employment with or creating his or her own company, firm, or business that
competes with the Company so long as his or her activities do not violate any of
the terms of this Agreement.

SECTION III. COVENANT NOT TO SOLICIT EMPLOYEES

Employee agrees that during his or her employment with the Company and for a
period of one (1) year thereafter he or she will not directly or indirectly
solicit, induce, confer or discuss with any employee of the Company or attempt
to solicit, induce, confer or discuss with any employee of the Company the
prospect of leaving the employ of the Company or the subject of employment by
some other person or organization. Employee further agrees that during his or
her employment with the Company and for a period of one (1) year thereafter he
or she will not directly or indirectly hire or attempt to hire any employee of
the Company.

 

SECTION IV. EMPLOYEE WARRANTIES

Employee represents and warrants that his or her employment with the Company and
the performance of this Agreement will not violate any express or implied
obligation to any former employer or other party. Employee further represents
that he or she has not brought with him or her and will not use or disclose
during his or her employment with the Company any information, documents, or
materials subject to any legally enforceable restrictions or obligations as to
confidentiality or secrecy. Furthermore, Employee shall not make any agreements
with or commitments to any person, firm, or corporation that would prevent,
restrict, or hinder the performance of Employee’s duties and obligations under
this Agreement. In addition, Employee agrees that he or she shall share a copy
of this Agreement with any subsequent employer in order to ensure that there is
no violation hereof, and Employee consents to the Company sharing a copy of this
Agreement with any such employer.

 

SECTION V. OTHER PROVISIONS

A.                Extension In The Event Of Breach:  Any breach by Employee of
any of the restrictions contained in Sections II -IV of this Agreement shall
extend the term of this Agreement by the period of the breach. The commitments
made in this Agreement will survive termination of employment with the Company.

B.                Governing Law:  This Agreement and all the rights, duties and
remedies of the parties hereunder shall be governed by the laws of the state in
which is located the office of the Company at which Employee is based. The
Company shall have the right to specifically enforce the covenants contained in
this Agreement, in addition to any other legal, equitable (including
specifically, but not limited to temporary restraining orders or preliminary or
permanent injunctive relief) or other remedies as may be available to the
Company for my breach of any such covenants.

C.                Severability:  If any provision of this Agreement is declared
invalid or unenforceable, such provision shall be deemed modified to the extent
necessary and possible to render it valid and enforceable.

D.                Waiver/Modification:  No waiver or modification of this
Agreement will be valid unless in writing and duly executed by the party against
whom enforcement is sought. Failure of the Company to enforce any provision of
this Agreement shall not be construed as a waiver of such provision or of the
right of the Company thereafter to enforce each and every provision.

E.                At-Will Nature Of Employment:  I understand that nothing in
this Agreement requires me to continue employment with the Company for any
particular length of time or requires that the Company continue to employ me for
any particular length of time.

F.                Successors/Assigns:  The terms and provisions of this
Agreement shall be binding on and inure to the benefit of the successors and
assigns of the Company (including but not limited to any corporate successor of
The Company) and Employee’s heirs, executors and personal representatives. As
part of this provision, Employee understands and agrees that should Employee
become employed by another entity owned or otherwise affiliated with Fifth Third
Bancorp (such as its subsidiaries, divisions or unincorporated affiliates), the
obligations of this Agreement follow Employee to such other entity automatically
and without further action, and that entity becomes the “Company” within the
meaning of this Agreement.

G.                Obligation To Comply With Other Laws:  The duties Employee
owes the Company under this Agreement shall be deemed to include federal, state
and common law obligations of employees to their employers. This Agreement is
intended, amongst other things, to supplement the provisions of state trade
secret law and duties Employee owes the Company under common law, including but
not limited to the duty of loyalty, and does not in any way supersede any of the
obligations or duties Employee otherwise owe the Company.

H.                Obligation To Comply With Other Agreements:  This Agreement is
in addition to and not in lieu of other non-solicitation, non-disclosure, and
non-competition obligations Employee may owe to the Company.

I.                  Attorney’s Fees:  If the Company must enforce any of its
rights under this Agreement through legal proceedings, Employee agrees to
reimburse the Company for all reasonable costs, expenses, and attorney’s fees
incurred by it in connection with the enforcement of its rights.

J.                 Injunctive Relief:  Employee acknowledges that should
Employee violate any of the provisions of this Agreement, the Company will
suffer irreparable harm and not have adequate an adequate remedy at law.
Accordingly, Employee agrees that the Company may seek injunctive relief to
restrain any such violation, as well as equitable relief, in a court of
competent jurisdiction.

K.                Counterparts:  This Agreement may be signed in counterparts.

THE PARTIES HERETO ACKNOWLEDGE THAT THEY HAVE READ THIS AGREEMENT, UNDERSTAND
IT, AND AGREE TO BE BOUND BY ITS TERMS. They further acknowledge that they have
exercised due diligence in reviewing this Agreement, and that each has had
adequate opportunity to consult with legal counsel or other advisors to the
extent that each deemed such consultation necessary.

 

2014 Plan Category 1 RSA